Citation Nr: 1730928	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Linda M. Stimmel, One Time Representative


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army with active duty from May 1969 to December 1971 and his service included a tour in the Republic of Vietnam.  The Veteran died in June 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.
 
The Board notes that while the appellant's representative is not accredited by VA, the appellant provided a VA Form 21-22a, Appointment of Individual as Claimant's Representative, which is a special power of attorney pursuant to 38 C.F.R. § 14.630 (2016) which allows for one time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629 (2016). 

This claim was previously before the Board in September 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in June 2007.  The Veteran's death certificate lists the immediate cause of death as glioblastoma multiforme. 

2.  Glioblastoma multiforme may not be presumed linked to the Veteran's exposure to herbicides and the evidence of record is against a finding that glioblastoma multiforme was incurred during the Veteran's service, as a result of any incident in service, or manifested within one year after discharge from active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death, glioblastoma multiforme, to include as due to Agent Orange exposure, are not met, nor may service connection for the cause of the Veteran's death from glioblastoma multiforme be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.312. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service connection condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connection.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The duty to notify was satisfied in a February 2014 letter to the appellant.  Furthermore, the appellant has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records have been associated with the claims file, as have the Veteran's private treatment records for his glioblastoma multiforme.  The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA medical opinions addressing the claim at issues were obtained and a review of the reports shows that they contain sufficient clinical findings and discussion of the history and features of the disability to constitute an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the VA's duty to assist has been met. 

II.  DIC Benefits 

The appellant is seeking Dependency and Indemnity Compensation (DIC) benefits.  Such benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. To establish service connection for the cause of the veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided, or lent assistance to producing death, for example when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Establishing service connection generally required medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree to 10 percent or more within one year from the date of separation from service.  See, 38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology since service, but only for the chronic diseases that are enumerated under 38 C.F.R. § 3.309(a), which includes brain tumors.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, such may be presumed to have been incurred in service if it becomes manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

The appellant contends, in essence, that the brain tumor, glioblastoma multiforme, that caused the Veteran's death was due to the Veteran's exposure to herbicide agents in Vietnam.  A Veteran who served in Vietnam between January 9, 1962, and May 7, 1975, as the Veteran in this case did, is presumed to have been exposed to herbicides unless there is affirmative evidence that no exposure occurred.  See, 38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board notes that the Veteran was diagnosed with glioblastoma multiforme in January 2007, following an episode of right-sided weakness.  The Veteran died in June 2007.

It is undisputed that the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War. 

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Several cancers, including leukemia, lymphoma, prostate cancer, certain respiratory cancers, and soft-tissue sarcoma, among others, may be presumed associated with herbicide exposure.  Unfortunately, the Veteran's disease, glioblastoma multiforme, is not defined as a cancer which may be presumed associated with herbicide exposure.  Therefore, service connection for the cause of the Veteran's death may not be presumed. 

Even though glioblastoma multiforme is not a disease which may be presumed to be linked with the Veteran's service, the Board must still consider whether or not service connection may be warranted on a direct basis.  Unfortunately, the Board finds that service connection on a direct basis for service connection for cause of death based on glioblastoma multiforme has not been established. 

The Veteran did not file a claim of service connection for glioblastoma during his lifetime and was not service connected for it at the time of his death.  There is nothing in the record to suggest that the brain cancer or any symptoms began in service or manifested itself to a compensable degree within one year of discharge from active service.  See, September 2016 VA medical opinion.  In fact, the examiner specifically opined that the time lag between the Veteran's exposure to Agent Orange and the development of glioblastoma multiforme, which was over 35 years later, is not consistent with the amount of time generally noted for this type of tumor development, which usually develops in the span of months and not years.  Id; 38 C.F.R. § 3.307, 3.309.  There is also nothing in the record to warrant service connection on the basis of continued symptomatology under 38 C.F.R. § 3.303(b) as this condition was not present during service and as stated previously, there were no symptoms or manifestations of the disease until over 35 years later.  Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran's glioblastoma multiforme, and therefore his cause of death, is related to his service. 

In coming to this conclusion, the Board has not overlooked the statements made by the appellant that she believes the Veteran's glioblastoma multiforme is related to the Veteran's service in Vietnam, the articles provided by the appellant or the private treatment records containing notes from two physicians regarding the possibility of relating herbicide exposure to glioblastoma multiforme. 

Starting first with the appellant's statements that she believes that the Veteran's glioblastoma multiforme is related to herbicide exposure, the Board notes that the etiology of glioblastoma multiforme is not observable through the senses, and is not readily observable by a lay person.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the appellant as not demonstrated any medical education or expertise that would serve as a basis for a competent opinion as to the effect of herbicide exposure or the etiology of a glioblastoma multiforme brain tumor, the Board has assigned a low probative value to the appellant's statements. 

Turning next to the internet articles submitted by the appellant that she asserts provide proof of a link between brain cancer and Agent Orange exposure, the Board notes that these articles are not published in any scientific journals and are instead general and nonspecific findings.  Additionally, these articles were in the Veteran's claims file when it was evaluated by the September 2016 examiner who opined that they did not contain "specific medical studies that link herbicide exposure to the development of glioblastoma multiforme brain tumor."  The examiner goes on to explain that his review of the medical literature outside of the evidence in the file resulted in the finding of a study in 1995 which concluded that there was no known link between agent orange exposure and the development of glioblastoma multiforme.  See, September 2016 VA medical opinion.  Additionally, the internet articles provided by the appellant are not specific to the Veteran and his case of glioblastoma multiforme.  Accordingly, the Board assigns more probative weight to the September 2016 VA examiners opinion, as it addresses the specific facts of this case and not generalizations provided in the internet articles.

Finally, the Board turns to the private medical opinions provided by the appellant from Dr. L.B., the Veteran's oncologist, and Dr. R.M., who treated the appellant.  The Veteran's oncologist stated that "we do not know if Agent Orange is the cause for the development of glioblastoma multiforme, but we cannot rule out it being a cause for the development."  The appellant's neurologist stated merely that "I agree with Mr. [REDACTED]'s oncologist Dr. L.B. that there is no proof that agent orange is not the cause of Mr. [REDACTED]'s brain tumor from services in the Vietnam War."  The Board notes that both of these opinions are speculative as they provide no rationale or explanation as to how they came to their conclusions.  Speculative medical opinions are insufficient to establish service connection as they are given low probative value.  Stegman v. Derwinski, 3 Vet. App. 228 (1992).  In order for the Board to afford a medical opinion a high weight of probative value, the opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connection the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  If an examiner is resorting to speculation in forming their conclusion, a detailed explanation outlining the reason for speculation is required. 

In summary, while the Board acknowledges that the appellant believes that the Veteran's glioblastoma multiforme was caused by his exposure to Agent Orange while serving in Vietnam, the evidence that the appellant put forth to support her contention is of too little probative value to place the evidence in equipoise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and therefore, the claim must be denied. 

ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


